DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 19159942.2 filed 2/28/2019, which papers have been placed of record in the file.  
Claims 1-14 are pending. 



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation 60 to 85 weight percent, and the claim also recites 70 to 80 weight percent, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2-14 are subsumed by this rejection because of their dependence. 
Claims 6-8 recite “preferably”. However, description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. See MPEP § 2173.05(d).
Appropriate correction and/or clarification is required. 






Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2017/063161) in view of Dadgar et al. (WO 2000/014125). 
	Regarding claim 1: Chen is directed to a water pipe for mining operations, wherein the water pipe comprise a composition comprising:
	58-82 parts by weight of poly(phenylene ether)
	8-18 parts by weight of a hydrogenated block copolymer of an alkenyl aromatic monomer and a conjugated diene;
	10-20 parts by weight of a flame retardant comprising an organophosphate ester
	All parts by weight are based on 100 parts of the poly(phenylene ether), the
hydrogenated block copolymer, the polystyrene, and the flame retardant, and therefore equivalent to weight percent.
	A brominated polystyrene is not mentioned, although polystyrene is disclosed. 
	Dadgar is directed to a brominated polystyrene flame retardant for thermoplastics used in an amount of 5-20 wt% (see claim 70). One skilled in the art would have been motivated to have included a brominated polystyrene flame retardant since it is well established flame retardant for thermoplastics, reduced metal corrosiveness at elevated processing temperatures (p. 9 ll. 25-30). Further, while Chen briefly discusses describes other pipes in the art incorporate halogenated flame retardants, which can release hazardous gases in the event of a fire, Chen does not specifically exclude halogenated flame retardants. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included 2-10 weight percent of a brominated polystyrene. 
	Regarding claim 2: The water pipe has an outer diameter of 20 to 200 millimeters
and a wall thickness of 2 to 20 millimeters (abstract Chen).
	Regarding claim 3: The water pipe can consist of the composition of claim 1. Specifically, while a polystyrene is disclosed, an amount of 0 weight percent is specifically disclosed (abstract Chen). Examples 1-4 do not contain any polystyrene nor additional components in the composition beyond the scope of claim 3 (Table 2 Chen). 
	Regarding claim 4: The polyphenylene ether comprises poly(2,6-dimethyl-1,4-phenylene ether) having an intrinsic viscosity of 0.4-0.5 deciliter per gram determined by Ubbelohde viscometer at 25 C in chloroform ([0018] Chen).
	Regarding claim 5: The hydrogenated block copolymer is a polystyrene poly(ethylene-propylene)-polystyrene triblock copolymer having a polystyrene content of 25 to 35 weight percent, based on the weight of the polystyrene-poly( ethylene-propylene )-polystyrene triblock copolymer. ([0027] Chen).
	Regarding claim 6: The organophosphate ester is preferably bisphenol A bis(diphenyl phosphate). ([0037] Chen).
	Regarding claim 7: The composition can further comprise  bis(phenoxy)phosphazene ([0040] Chen).
	Regarding claim 8: The working examples utilize Poly(styrene-acrylonitrile )-encapsulated polytetrafluoroethylene (Table 1 Chen).
Regarding claim 9: The composition can, optionally, further comprise an additive selected from the group consisting of stabilizers, lubricants, processing aids, drip retardants, UV blockers, dyes, pigments, antioxidants, anti-static agents, mineral oil, metal deactivators, and combinations thereof. The composition comprises the additive in an amount of 0 to 5 parts by weight, based on 100 parts by weight total of the poly(phenylene ether), the hydrogenated block copolymer, the polystyrene, and the flame retardant (equivalent to weight percent based of the composition). ([0042] Chen) 
Regarding claim 10: The water pipe composition consists of:
	58-82 parts by weight of poly(phenylene ether)
	8-18 parts by weight of a hydrogenated block copolymer of an alkenyl aromatic monomer and a conjugated diene;
	10-20 parts by weight of a flame retardant comprising an organophosphate ester
	All parts by weight are based on 100 parts of the poly(phenylene ether), the
hydrogenated block copolymer, the polystyrene, and the flame retardant, and therefore equivalent to weight percent.
Dadgar is directed to a brominated polystyrene flame retardant for thermoplastics used in an amount of 5-20 wt% (see claim 70 Dadgar)
The water pipe can consist of the composition of claim 10. Specifically, while a polystyrene is disclosed, an amount of 0 weight percent is specifically disclosed (abstract Chen). Examples 1-4 do not contain any polystyrene (Table 2 Chen). 
0 weight percent Poly( styrene-acrylonitrile )-encapsulated polytetrafluoroethylene is well within the scope of Chen.
The composition can, optionally, further comprise an additive selected from the
group consisting of stabilizers, lubricants, processing aids, drip retardants, UV blockers, dyes, pigments, antioxidants, anti-static agents, mineral oil, metal deactivators, and combinations thereof. ([0042] Chen). 
Regarding claim 11: The polyphenylene ether comprises poly(2,6-dimethyl-1,4-phenylene ether) having an intrinsic viscosity of 0.4-0.5 deciliter per gram determined by Ubbelohde viscometer at 25 C in chloroform ([0018] Chen).
The polystyrene-poly( ethylene-propylene )-polystyrene triblock copolymer has a weight average molecular weight of 240,000 to 300,000 Daltons, determined according to size exclusion chromatography using polystyrene standards ([0027] Chen).
The organophosphate ester is preferably bisphenol A bis(diphenyl phosphate). ([0037] Chen).
	Regarding claim 14: A method of manufacturing the water pipe is disclosed, comprising:
	forming a composition by melt mixing
Chen is directed to a water pipe for mining operations, wherein the water pipe comprise a composition comprising:
	58-82 parts by weight of poly(phenylene ether)
	8-18 parts by weight of a hydrogenated block copolymer of an alkenyl aromatic monomer and a conjugated diene;
	10-20 parts by weight of a flame retardant comprising an organophosphate ester
	All parts by weight are based on 100 parts of the poly(phenylene ether), the
hydrogenated block copolymer, the polystyrene, and the flame retardant, and therefore equivalent to weight percent.
	Extruding the composition through an annular die to provide the water pipe comprising the composition. ([0047] Chen). 


	Allowable Subject Matter

Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The composition of Chen comprises a organophosphate ester in an amount of 10-20 parts by weight (abstract Chen). Claim 12 of the present invention consists of 6-10 weight percent phosphazene. While a phosphazene flame retardant is disclosed as an additional flame retardant, the composition requires an organophosphate ester flame retardant. Therefore, the composition of Chen cannot consist of the claimed composition. The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. See MPEP 2111.03. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-10, 18-19 of U.S. Patent No. US 10,843,432 in view of Dadgar et al (WO 2000/014125). Although the claims at issue are not identical, they are not patentably distinct from each other because:
While the composition of US ‘432 is directed to the inner layer of a water pipe for mining operations, the composition arrives at the present invention since the claims of the present invention do not exclude a multilayer water pipe. 
The composition of ‘432 does not claim a brominated polystyrene. 
Dadgar is directed to a brominated polystyrene flame retardant for thermoplastics used in an amount of 5-20 wt% (see claim 70) One skilled in the art would have been motivated to have included a brominated polystyrene flame retardant since it is well established flame retardant for thermoplastics, reduced metal corrosiveness at elevated processing temperatures (p. 9 ll. 25-30). Further, while Chen briefly discusses describes other pipes in the art incorporate halogenated flame retardants, which can release hazardous gases in the event of a fire, there is no evidence provided that brominated polystyrene would necessarily release hazardous gases in the event of a fire, nor does Chen specifically exclude halogenated flame retardants. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included 2-10 weight percent of a brominated polystyrene. 


Claims 1-11, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-10, 18-19 of U.S. Patent No. US 10,843,432 in view of Dadgar et al (WO 2000/014125). Although the claims at issue are not identical, they are not patentably distinct from each other because:
While the composition of US ‘432 is directed to the inner layer of a water pipe for mining operations, the composition arrives at the present invention since the claims of the present invention do not exclude a multilayer water pipe. 
The composition of ‘432 does not claim a brominated polystyrene. 
Dadgar is directed to a brominated polystyrene flame retardant for thermoplastics used in an amount of 5-20 wt% (see claim 70) One skilled in the art would have been motivated to have included a brominated polystyrene flame retardant since it is well established flame retardant for thermoplastics, reduced metal corrosiveness at elevated processing temperatures (p. 9 ll. 25-30). Further, while Chen briefly discusses describes other pipes in the art incorporate halogenated flame retardants, which can release hazardous gases in the event of a fire, there is no evidence provided that brominated polystyrene would necessarily release hazardous gases in the event of a fire, nor does Chen specifically exclude halogenated flame retardants. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included 2-10 weight percent of a brominated polystyrene. 


Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 10,584,809 in view of Dadgar et al (WO 2000/014125). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The composition of ‘809 does not claim a brominated polystyrene. 
Dadgar is directed to a brominated polystyrene flame retardant for thermoplastics used in an amount of 5-20 wt% (see claim 70) One skilled in the art would have been motivated to have included a brominated polystyrene flame retardant since it is well established flame retardant for thermoplastics, reduced metal corrosiveness at elevated processing temperatures (p. 9 ll. 25-30). Further, while Chen briefly discusses describes other pipes in the art incorporate halogenated flame retardants, which can release hazardous gases in the event of a fire, there is no evidence provided that brominated polystyrene would necessarily release hazardous gases in the event of a fire, nor does Chen specifically exclude halogenated flame retardants. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included 2-10 weight percent of a brominated polystyrene. 





Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764